TATE, Judge.
This is a companion suit to Cormier v. Southern Farm Bureau Casualty Insurance Co., La.App., 94 So.2d 901. The collision insurer of the vehicle driven by Carroll Castille, joined by the vehicle’s owner, seeks herein to recover the property damage sustained by the Castille vehicle when it collided with the tractor owned by Ernest Cormier.
For the reasons fully stated in the companion case, the sole proximate cause of the accident was the negligence of Carroll Castille; and, accordingly, the District Court’s judgment denying recovery to plaintiffs is correct and must be affirmed.
Affirmed.